DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Adrienne Love on 01/04/2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 14, line 2 delete “, wherein said piercing tip”.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7-11, the prior art of record fails to teach or render obvious a device for dispensing a liquid into a series of containers simultaneously particularly including a valve having a handwheel located between the inlet and the junction point; and wherein the diameter of the plurality of the secondary pipes is greater than the diameter of the tertiary pipes.
Regarding claims 12-17, the prior art of record fails to teach or render obvious a device for dispensing a liquid into a series of containers simultaneously, particularly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754